Name: Commission Regulation (EEC) No 3971/89 of 20 December 1989 amending Regulation (EEC) No 3510/82 fixing the conversion factors applicable to tuna
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 12. 89 Official Journal of the European Communities No L 385/35 COMMISSION REGULATION (EEC) No 3971/89 of 20 December 1989 amending Regulation (EEC) No 3510/82 fixing the conversion factors applicable to tuna Whereas, therefore, the Annex to Regulation (EEC) No 3510/82 should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 2886/89 (2), and in particular Article 17(6) thereof, Whereas Commission Regulation (EEC) No 3510/82 (3), as last amended by Regulation (EEC) No 3940/87 (4), fixes the conversion factors applicable to the different species, sizes and presentations of tuna ; Whereas the developments on the tuna market since the fixing of the conversion factors have brought about a change in the commercial value ratio between the products concerned and the pilot product ; whereas this state of affairs calls for the conversion factors in question and the products for which they are specifically intended to be reviewed ; Article 1 The Annex to Regulation (EEC) No 3510/82 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1989. For the Commission Manuel MARlN Vice-President (') OJ No L 379, 31 . 12. 1981 , p. 1 . (z) OJ No L 282, 2. 10 . 1989, p. 1 . (3) OJ No L 368, 28. 12. 1982, p. 27. O OJ No L 373, 31 . 12. 1987, p. 6. No L 385/36 Official Journal of the European Communities 30. 12. 89 ANNEX 'ANNEX I. Conversion factors applicable to the different specters of tuna Species Conversion factor A. Yellowfin tuna (Thunnus albacares)  weighing more than 10 kg each 1,0  weighing not more than 10 kg each 0,80 B. Albacore (Thunnus alalunga) 1,15 C. Skipjack (Euthynnus (Katsuwonus) pelamis) 0,62 D. Other species 0,59 II. Conversion factors applicable to each of the species referred to in Section I depending on the presentation Presentation Conversion factor A. Whole 1 B. Gutted and without gills 1,14 C. Other 1,24*